 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 6                                 AT SEATTLE

 7
         XDESIGN, LLC,
 8                            Plaintiff,
                                                      C17-1744 TSZ
 9           v.
                                                      MINUTE ORDER
10       MECCA11, LLC,
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)     The Court has reviewed the supplemental corporate disclosure statements
14
   submitted by the parties, (docket nos. 37 & 38), submitted in response to the Court’s
   April 19, 2019 Minute Order, (docket no. 36). Defendant Mecca11, LLC’s supplemental
15
   disclosure identifies several individual residents of Utah and Panga LLC. The
   supplemental disclosure does not identify the members or owners of Panga LLC.
16
          (2)     Defendant is DIRECTED to file, no later than Friday, May 3, 2019, a
17 second supplemental disclosure statement pursuant to Local Civil Rule 7.1, disclosing,
   without limitation, (1) each of Panga LLC’s members or owners, and (2) the citizenship
18 of each of the members or owners so that the Court can determine whether complete
   diversity of citizenship existed at the time the complaint was filed. See Johnson v.
19 Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (holding that “an
   LLC is a citizen of every state of which its owners/members are citizens”). If any of
20 Panga LLC’s members or owners is an LLC or partnership, Defendant must also disclose
   the members, owners, and/or partners of each of those entities so that the Court can
21 determine Panga LLC’s citizenship.

22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 25th day of April, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
